Citation Nr: 0922077	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for a nerve condition.  

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth 
Army from December 1944 to October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2004 and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The March 2004 rating decision granted service connection for 
PTSD and assigned an initial 30 percent rating, but denied 
service connection for an anxiety disorder (other than PTSD) 
and for a nerve disorder.  Initially, the Veteran appealed 
the issues of entitlement to service connection for an 
anxiety disorder and a nerve disorder, as well as the initial 
30 percent rating assigned for the service-connected PTSD.  
After the RO issued a Statement of the Case (SOC) in July 
2004, the Veteran subsequently withdrew his appeal as to the 
issue of entitlement to a higher initial rating for the 
service-connected PTSD and submitted a timely substantive 
appeal (VA Form 9) with regard to the issues of service 
connection for an anxiety disorder and a nerve disorder, 
which was received at the RO in August 2004.

Meanwhile, in September 2004, the Veteran submitted a claim 
for entitlement to a TDIU.  Inherent in that claim, was a 
claim for an increased rating for the service-connected PTSD, 
currently rated as 30 percent disabling.  Those claims were 
denied in an October 2004 rating decision.  The Veteran 
appealed.  

The Board remanded the case in January 2006 for additional 
development of the evidence and readjudication.  The 
requested actions have been completed, to the extent 
possible, and the case is now ready for final appellate 
consideration.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in April 
2005.  A transcript of his testimony has been associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection has been established only for PTSD, 
which is currently rated 30 percent.  

2.  The medical evidence shows that the Veteran has not been 
diagnosed as having an anxiety disorder separate and apart 
from his service-connected PTSD.  

3.  The medical evidence shows that the Veteran does not 
currently have a nerve condition that is due to service or 
that is due to or aggravated by a service-connected 
disability.  

4.  The Veteran's service-connected PTSD has been manifested 
throughout the appeal period by anxiety, occasional panic 
attacks, and chronic sleep impairment reflective of not more 
than mild overall impairment.  

5.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
PTSD.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for an 
anxiety disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  The criteria are not met for service connection for a 
nerve condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

3.  The criteria are not met for service connection for a 
rating greater than 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.130, Code 9411 (2008).  

4.  The Veteran is not individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 
4.16, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  The Veteran's claim predates 
the regulatory change.  Regardless, based upon the facts in 
this case, neither version is more favorable and the 
regulatory change does not impact the outcome of the appeal.  

Anxiety

The Veteran's service treatment records are silent for any 
psychiatric complaints, clinical findings, or diagnosis.  

The post-service treatment records do not reflect any 
symptoms of anxiety until 2003, when private psychiatrists 
noted that the Veteran's PTSD symptoms included anxiety.  

The report of a VA compensation examination in January 2004 
notes the Veteran's report that his anxiety began during 
service and continued at a high level for four years, after 
which it abated.  He reported to that examiner that, during 
the few years prior to the examination, he had begun to re-
experience the same fear and anxiety.  The VA examiner also 
diagnosed PTSD and indicated that the PTSD symptoms included 
anxiety.  Another VA compensation examiner in September 2004 
noted the Veteran's report of daily panic attacks, which the 
examiner likewise attributed to his PTSD.  Finally, yet 
another VA psychiatric examiner in January 2009 indicated 
that the Veteran's mood was anxious; however, that examiner 
also listed an Axis I diagnosis only of PTSD.  

The post-service treatment records clearly reflect the 
Veteran's symptoms of anxiety.  However, all examiners, VA 
and private, have attributed his anxiety symptoms to his 
service-connected PTSD.  No examiner has indicated that a 
separate diagnosis of an anxiety disorder was appropriate.  

Service connection requires that the claimant have the 
claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  In this case, there is no medical evidence that the 
Veteran now has - or has ever had - a psychiatric disorder 
manifested by anxiety, separate and apart from the symptoms 
that all examiners have attributed to his service-connected 
PTSD.  

Thus, service connection for anxiety must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Nerve condition

The Veteran has not specifically identified the symptoms for 
which he is claiming service connection for a nerve 
condition, other than to refer to a nervous breakdown he 
reportedly experienced during service.  His service treatment 
records are silent for complaints, clinical findings, or 
diagnosis of any nerve condition.  

A private physician wrote in May 2003 that he had seen the 
Veteran for contractures in his hands, indicating that he 
would have surgical release of the contractures.  The 
examiner noted that a CT scan of the Veteran's head had shown 
a chronic subdural hematoma.  He stated that there was no 
evidence of focal motor weakness, except for the hand 
contractures.  No date of onset or etiology for the subdural 
hematoma was listed.  

In January 2009, a VA neurological compensation examination 
was conducted.  The Veteran reported to the examiner that his 
claimed neurological disorder was "poor memory and 
disorientation."  The examiner noted that a recent CT scan 
of the Veteran's head had shown findings consistent with 
either a bilateral chronic subdural hematoma or a hygroma.  
The clinical examination was noted to be essentially normal.  
The examiner listed a diagnosis of organic brain syndrome 
secondary to a space-occupying lesion in the Veteran's brain.  
He attributed the Veteran's poor memory to that diagnosis.  
Finally, the examiner stated that the brain lesion was "not 
at all related" to the Veteran's PTSD.  He also stated that 
his age-related cognitive decline was part of the normal 
aging process, not related to his PTSD.  That examiner did 
not record any clinical findings or diagnosis regarding any 
hand contractures.  

The only neurological manifestations that have been reported 
by any examiner that are not attributable to the Veteran's 
PTSD have been hand contractures and poor memory, and 
examiner have attributed those manifestations to a chronic 
subdural hematoma.  However, the available treatment records 
do not reflect the presence of such a subdural hematoma until 
more than 50 years after the Veteran's separation from 
service.  There is no indication in his service treatment 
records of any injury or other incident to account for the 
hematoma, and the record does not reflect continuity of 
symptomatology as might otherwise indicate its presence since 
service.  Moreover, in light of the most recent VA examiner's 
statement that the Veteran's organic brain syndrome was "not 
at all related" to his PTSD, the Board also concludes that 
his PTSD did not cause or aggravate the organic brain 
syndrome.  Thus, the criteria for secondary service 
connection are not met.  

In the absence of any competent evidence indicating that the 
Veteran now has a neurological condition that began during 
service or that is otherwise attributable to service or to a 
service-connected disability, service connection for a nerve 
condition must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Increased rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2008).  

The general rating formula for mental disorders provides the 
following criteria:  For total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  38 C.F.R. § 4.130, Code 
9411.  

Although the Veteran testified at his hearing that he had 
been treated for his PTSD by private physicians, he has not 
submitted any records of that treatment and he did not return 
signed authorization forms so that VA could request records 
of the private treatment.  The Board would point out that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

The record shows that a 30 percent rating has been in effect 
for the Veteran's PTSD since May 2003.  As discussed above, 
the Veteran withdrew his appeal concerning the initial rating 
that was assigned by a March 2004 rating decision.  The 
current appeal arose following his subsequent claim for an 
increased rating.  

At his hearing, the Veteran testified that he had panic 
attacks once or twice a week that would sometimes keep him in 
his home.  He indicated that he avoided large crowds.  He 
stated that he had to resign his position as a university 
professor in September 2002 because he was "really ashamed 
of my situation."  The Veteran testified that he was then 
receiving private psychiatric treatment and named the 
physicians.  Pursuant to the Board's remand, the Veteran was 
asked to furnish the names and addresses of all providers who 
had treated him for his PTSD and to return signed 
authorization forms so the RO could request copies of the 
physicians' records, but he did not do so.  

The reports of three VA compensation examinations during the 
current appeal period are of record - in January and 
September 2004 and in January 2009 - and the latter two 
examinations were conducted by the same examiner.  The 
January 2004 examiner noted that the Veteran had begun to re-
experience the same fears as he had during service and that 
the feelings occurred once or twice a week.  He stated he had 
seen a private psychiatrist who had prescribed Paxil.  On 
examination, the Veteran appeared anxious and depressed at 
times, but the examination was otherwise essentially normal.  
He manifested good hygiene, lived alone, did his activities 
of daily living, and visited friends.  The examiner assigned 
a GAF score of 65, indicating mild impairment.  

In September 2004, the Veteran reported his symptoms as 
almost daily panic attacks, which were alleviated by 
medication, and daily flashbacks and nightmares producing 
some sleep impairment.  On examination, there was no 
impairment of his thought process and his communication 
skills were intact.  There was no evidence of hallucinations, 
delusions, or suicidal or homicidal ideation.  The Veteran 
was completely oriented and had good short term and long term 
memory.  No unusual behaviors were noted; his mood was 
euthymic and his affect was appropriate.  The examiner 
assigned a GAF score of 60, indicating moderate impairment in 
social functioning.  No further opinion or comment was 
provided.  The claims file was not available for review by 
the examiner at that time.  

The Veteran reported to the VA compensation examiner in 
January 2009 that he was last treated for his PTSD in 2003.  
He described his PTSD symptoms as nightmares two to three 
times a month, difficulty falling asleep, irritability, daily 
difficulty concentrating, and forgetfulness.  The only 
abnormal clinical findings reported by the examiner were mild 
remote and recent memory impairment and an anxious mood.  As 
discussed above, the examiner indicated that the memory 
impairment was due to the non-service-connected organic brain 
syndrome, which was due to a space-occupying brain lesion.  
The examiner assigned a GAF score of 70 and characterized the 
Veteran's PTSD symptoms as mild; he indicated that, although 
the Veteran was still prone to irritability, anger outbursts, 
and an exaggerated startle response, his symptoms mildly 
affected his functional state and life quality.  It was noted 
that the Veteran was no longer working, following his 
retirement, due to his age or the duration of work.  

Although the latter VA examiner characterized the impairment 
due to the Veteran's PTSD as moderate in 2004 and mild in 
2009, the Veteran described essentially the same symptoms to 
the examiner on both occasions, and the clinical evaluation 
on both examinations was essentially normal.  Further, the 
January 2004 examiner described only mild symptoms and an 
essentially normal examination, and assigned a GAF score of 
65.  Also, the Board observes that a GAF score of 60 (as was 
assigned in September 2004) lies at the upper end of the 
range for moderate symptoms, indicating that the impairment 
was nearly mild.  While the Veteran reported "almost daily" 
panic attacks in September 2004 and at his hearing, none of 
the other criteria warranting a 50 percent rating were shown 
on that examination.  The Board recognizes that a rating may 
be assigned, even if not all of the criteria for that rating 
are met.  However, the Board finds that, in this case, the 
evidence shows that the disability picture in September 2004 
more nearly approximated the criteria required for a 30 
percent rating.  Moreover, the manifestations shown on the 
other examinations clearly demonstrate only mild overall 
impairment.  

The Board concludes, therefore, that the criteria are not met 
at any time during the appeal period for a rating greater 
than the 30 percent that is already in effect for the 
Veteran's PTSD.  Accordingly, the claim for an increased 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's service-connected PTSD has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  

C.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that the Veteran's only service-connected 
disability is PTSD, which is rated 30 percent.  Therefore, 
the percentage criteria of § 4.16 are not met.  Nevertheless, 
a TDIU may still be assigned on an extraschedular basis if 
the evidence demonstrates an exceptional or unusual 
disability picture concerning his service-connected 
disability as to render him unemployable.  

The Veteran indicated on his claim form for a TDIU that he 
had completed four years of college, as well as additional 
work on a masters degree in law.  The record shows that he 
has worked as a lawyer, a judge, and a university professor.  
He indicated that he became too disabled to work due to his 
PTSD in September 2003.  

Statements by private physicians dated in May 2003, November 
2003, and June 2004 noted the PTSD diagnosis and the 
Veteran's symptoms of hypervigilance, increased startle 
response, and anxiety.  The physicians did not comment on the 
effect of the disability on the Veteran's employability.  

Although the Veteran indicated on his claim form that he 
became too disabled to work because of his PTSD, the medical 
evidence does not support such a finding.  The VA examiner in 
January 2009 indicated that he retired due to his age or the 
duration of his work.  Significantly, the Veteran has not 
submitted any medical evidence or evidence from an employer 
indicating that he had to stop working because of his 
service-connected PTSD.  Moreover, the medical evidence 
clearly demonstrates that his PTSD has resulted in not more 
than mild impairment for the past several years.  There is no 
evidence that the Veteran's PTSD presents an exceptional or 
unusual disability picture, nor is there evidence of any 
factor which takes his case outside the norm.  

Therefore, the Board finds that the evidence shows that the 
Veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
PTSD.  The Board concludes that he is not individually 
unemployable by reason of service-connected disability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of August 2003 and September 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  

The required notice was provided before the adverse decisions 
in March 2004 and October 2004.  Although the appellant has 
the right to content-complying notice and proper subsequent 
VA process, he has received that notice.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, including at a hearing, and in response to the 
Board's January 2006 remand.  Also, in December 2006, the 
Appeals Management Center notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claims and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Moreover, the Veteran 
specifically testified at his hearing as to the effect his 
psychiatric symptoms had on his ability to work and on his 
daily life.  Thus, the Board concludes that the Veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decisions 
that are the subject of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
VA treatment records, as well as letters from a private 
physician, appeal have been received.  Although the Veteran 
was asked to fully identify all sources of treatment he has 
received for his claimed disorders and to submit signed 
authorization forms to allow VA to request records from all 
non-VA sources, he did not do so.  The Board would point out 
that the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  No further 
development action is necessary.  


ORDER

Service connection for an anxiety disorder is denied.  

Service connection for a nerve condition is denied.  

An increased rating for posttraumatic stress disorder (PTSD), 
currently rated 30 percent, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


